DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, figures 1 and 3A-3S, claims 1-14 in the reply filed on June 29, 2021 is acknowledged. Examiner acknowledges that Applicant withdrew claims 15-20.
Claims 3-7, and 12 are withdrawn from consideration as they are drawn to the non-elected species. The feature of the metal reads on figure 2A as element 210. Which is the only potential metal layer which is isolated from the interconnect layers.

Information Disclosure Statement
Currently no information disclosure statement has been made of record.

Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0091, Applicant discusses element 2152. However, this element is not shown in figure 6.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 10-11, and 13-14 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2008/0079163 A1) (“Kurita”), in view of Cho (US 2013/0127025 A1) (“Cho”).
Regarding claim 1, Kurita teaches at least in figure 1, 13, and Examiner’s annotated figure 13 below:

    PNG
    media_image1.png
    379
    603
    media_image1.png
    Greyscale

a substrate (80); 

a plurality of interconnect structures (86) having a first pitch (A) and coupled to a second side of the substrate (side of 80 where 60 is located), 
the interconnect structures to attach the substrate (80) to a board (it is obvious that one of ordinary skill in the art would attach the device of figure 13 to a circuit, or PCB, board.), 
wherein the substrate (80) comprises a first interconnect layer (a top layer of 86) having a second pitch (B), 
wherein the first interconnect layer is coupled to the one or more dies through second one or more interconnect layers, wherein third one or more interconnect layers between the first interconnect layer and the interconnect structures are to translate the first pitch to the second pitch (as can be seen in figure 13 and figure 1 there are a plurality of interconnect layers. The purpose of the interconnect layers is to take the pitch of B and translate it to the pitch of A. As shown in the figures one does this by passing through a plurality of interconnect layers inside 20/80. Therefore, this limitation is obvious in light of the teachings of Kurita), and 
one or more components (92) attached to the second side of the substrate (side of 80 where 60 is located) at the second pitch (B’, while Kurita does not teach that B and B’ are the same this would have been obvious based upon the pitch of the solder connection/balls of 32 and 92. This limitation is a matter of choice for one of ordinary skill in the art based upon what type of IC 32/92 they wish to use. Thus, this is an obvious design modification to the device of Kurita).

Kurita does not teach:

one or more components within the recess 

Cho teaches at least in figures 1, and Examiner’s figure 1 below:

    PNG
    media_image2.png
    336
    589
    media_image2.png
    Greyscale

wherein the substrate (10/20) comprises a recess (C) on a section of the second side of the substrate (10/20 on the C side); and 
one or more components (D) within the recess (C).

It would have been obvious to one of ordinary skill in the art to add a recess to the device of Kurita as it would allow process room such that the tops of the components on the second side of the substrate do not prevent the entire device from electrically and physically connecting to the circuit/PCB on which the device of Kurita is added to. For example during manufacturing of Kurita element 92 may be formed such that it sits proud of the solder balls 60. When that 
Regarding claim 2, Kurita teaches at least in figure 1, 13, and Examiner’s annotated figure 13 above:
wherein the one or more components are attached to the first interconnect layer at the second pitch (as stated in claim 1 this is a matter of design choice for one of ordinary skill in the art based upon the IC device chosen as the one or more components).
Regarding claims 8, and 14, Kurita teaches at least in figure 1, 13, and Examiner’s annotated figure 13 above:
wherein the first pitch (A) is larger than the second pitch (B).
Regarding claims 10, and 13, Kurita teaches at least in figure 1, 13, and Examiner’s annotated figure 13 above:
wherein the one or more components comprises one or more of: a capacitor, or an inductor (¶ 0041, where one of the devices can be a capacitor).
Regarding claims 11, Kurita teaches at least in figure 1, 13, and Examiner’s annotated figure 13 above:
Claim 11 is different from claim 1 in that it require memory, a processor in the die. This is taught in ¶ 0036.
Regarding claim 13, Cho teaches at least in figures 1, and Examiner’s figure 1 above:
wherein the one or more components (D or 1) comprises one or more of: a capacitor, or a magnetic inductor (¶ 0042, where D or 1 is a passive component. A capacitor is a passive component).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Cho, in view Sturcken et al. (US 2017/0290156 A1) (“Sturchken”).
Regarding claim 9, Kurita and Cho do not teach:
the ranges of the first and second pitch.

Sturcken teaches at least in figure 7:
the first pitch is in the range of 0.60 to 0.70 millimeter (mm) (pitch between 750, ¶ 0050 where the pitch can be in the range of 0.1mm to 2.0mm); and
the second pitch is in the range of 0.40 to 0.50 mm (pitch between 710, ¶ 0049, where the pitch can be in the range of 1mm to 0.1mm).
It would have been obvious to one of ordinary skill in the art to have these pitches in the device of Kurita as they are routine pitches that one of ordinary skill in the art can use in interposers likes the interposer of Kurita and Cho.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822